        Case 3:96-cv-04179-VC Document 2535 Filed 09/13/19 Page 1 of 4




                          United States District Court
                          Office of the Court Monitor
             Emma C., et al., v. Tony Thurmond, et al. (No. C96-4179 VC)

Mark A. Mlawer                                                   mmlawer@rcn.com
Court Monitor




     Court Monitor’s Review of the California Department of
     Education’s Resolution of Two Complaints Concerning
                         Ravenswood




                                                                  September 13, 2019
         Case 3:96-cv-04179-VC Document 2535 Filed 09/13/19 Page 2 of 4




       The California Department of Education (CDE) provided copies of two
investigation files of complaints to the Court Monitor for review on August 16, 2019.
The complaints were resolved by CDE between May and July 2019. Each complaint
concerns one student (Case # S-0748-18/19 and Case # S-0901-18/19).

I. Regulatory Requirements Governing State Complaint Procedures

       Current federal regulations that govern the complaint procedures of state
educational agencies under the Individuals with Disabilities Education Act (IDEA) are
found at 34 C.F.R. §§300.151-300.153. These regulations provide for a time limit of sixty
days for a state educational agency to:

           • conduct an independent, on-site investigation of the
             complaint, if the state educational agency determines that
             such is necessary;
           • give the complainant the opportunity to submit additional
             oral or written information related to the complaint; and
           • issue a written decision that addresses each allegation in the
             complaint, and contains findings of fact, conclusions, and the
             reasons for the state educational agency’s decision.

Extension of the sixty-day timeline is permitted “only if exceptional circumstances exist
with respect to a particular complaint,” or if the complainant and public agency agree to
extend the time in order to pursue alternative means of dispute resolution.1
        Complaints must be written and signed documents, and must allege violations
that occurred within the prior one year. Further, in cases of failure to provide students
with appropriate services, state educational agencies are required to address how to
remediate that failure, including monetary reimbursement if appropriate or other
appropriate corrective actions such as compensatory services. In general, state
educational agencies “must resolve complaints in a way that provides individual relief,
when appropriate, and addresses systemically the provision of appropriate services for
all children with disabilities.”2
        Finally, state educational agencies must resolve any and all complaints that
allege violations of Part B of the IDEA. This includes complaints concerning a free
appropriate public education, least restrictive environment, identification, and
evaluation.3




1 OSEP Memo 13-08, Dispute Resolution Procedures under Part B of the Individuals with Disabilities
Education Act, Question B-21 (OSEP 2013).
2 Patricia J. Guard to Fran Workomski, 3/30/01, pp. 1-2; see also 34 C.F.R. §300.151(b)(2).
3 OSEP Memo 13-08, Dispute Resolution Procedures under Part B of the Individuals with Disabilities

Education Act, Questions B-5-10 (OSEP 2013).

                                                  1
        Case 3:96-cv-04179-VC Document 2535 Filed 09/13/19 Page 3 of 4




II. Timeliness

Case # S-0748-18/19:
       An attorney filed the complaint on behalf of a student residing in the
Ravenswood City Elementary School District. CDE received the complaint on March
27, 2019. CDE investigated and issued its initial decision on May 22, 2019, within the
sixty-day timeline required by the federal regulations. Therefore, this complaint
resolution complies with the regulatory timelines.

Case # S-0901-18/19:
       An attorney filed the complaint on behalf of a student residing in the
Ravenswood City Elementary School District. CDE received the complaint on May 13,
2019. CDE investigated and issued its initial decision on July 11, 2019, within the sixty-
day timeline required by the federal regulations. Therefore, this complaint resolution
complies with the regulatory timelines.

III. Quality of Complaint Resolution

Case # S-0748-18/19:
       The Complainant alleged that the District failed to comply with the requirements
pertaining to evaluations when the District failed to respond to the parent’s request for
an evaluation within the required timelines. CDE sent a letter dated April 4, 2019 to the
District acknowledging the complaint, identifying the allegation, and requesting
documentation. In the same letter CDE provided the District the opportunity to submit
additional relevant information for consideration during the complaint investigation.
       The CDE Complaint Resolution Screening Worksheet indicates that the
Complainant did not provide a release of information, which would have permitted
CDE to disclose personally identifiable information to the Complainant. Without
parent authorization, CDE was prohibited from communicating directly with the third
party Complainant.
       The Compliance File Record documents that telephone messages were left with
the Complainant on April 4th, April 22nd, and May 3rd. CDE issued a written decision
on May 22, 2019 addressing the single issue in the complaint. As a result of the
investigation, CDE found the District to be out of compliance because it failed to timely
evaluate the student after the parent requested an evaluation, exceeding the deadline by
ten calendar days. The conclusions in CDE’s report are supported by the Findings of
Fact and grounded in relevant legal authority. The quality of the complaint resolution
is consistent with the federal regulations implementing the IDEA.

Case # S-0901-18/19:
       The Complainant alleged the District failed to comply with the requirements
pertaining to evaluations when the District failed to assess the student and hold an IEP
meeting with the required timeframe. CDE sent a letter dated May 17, 2019 to the
District acknowledging the complaint, identifying the allegation, and requesting

                                             2
        Case 3:96-cv-04179-VC Document 2535 Filed 09/13/19 Page 4 of 4




documentation. In the same letter CDE provided the District the opportunity to submit
additional relevant information for consideration during the complaint investigation.
       The CDE Complaint Resolution Screening Worksheet indicates that the
Complainant did not provide a release of information, which would have permitted
CDE to disclose personally identifiable information to the Complainant. Without
parent authorization, CDE was prohibited from communicating directly with the
Complainant.
       The Compliance File Record documents that telephone messages were left with
the Complainant on May 16th, May 17th, and May 23rd. CDE issued a written decision
on July 11, 2019 addressing the single issue in the complaint. As a result of the
investigation and the District’s acknowledgement of the error, CDE found the District to
be out of compliance for failing to convene an IEP team meeting within the sixty-day
timeline to review the results of the assessment. The conclusions in CDE’s report are
supported by the Findings of Fact and grounded in relevant legal authority. The
quality of the complaint resolution is consistent with the federal regulations
implementing the IDEA.

IV. Quality of Corrective Actions

Case # S-0748-18/19:
       CDE found that the District initiated corrective action prior to the issuance of
CDE’s decision. On April 29, 2019, the District provided training as evidenced by the
handout, “Special Education Timelines in California,” the PowerPoint training slides on
the same topic, and a sign-in sheet confirming that 21 District staff members
participated in the training. CDE indicated that no further corrective action was
warranted.
       The District-initiated corrective action is sufficient to address the failure to timely
evaluate the student. The corrective action meets the requirements of IDEA.

Case # S-0901-18/19:
       CDE ordered the District to provide training to the school administrators and
special education staff, to complete the student’s evaluation, and to convene the IEP
team meeting.
       The action is sufficient to address the District’s failure to timely complete the
evaluation and convene the IEP team. It is also sufficient to assist in changing the
practice of the District in the future. The corrective action meets the requirements of
IDEA.

V. Conclusion

       CDE’s resolution of these complaints complied fully with the federal
requirements governing the investigation and resolution of IDEA complaints.




                                              3
